Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     DETAILED ACTION
               Status of Claims
This action is in reply to the amendment filed on December 1, 2021.
Claims 1-20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Claim Objections
Claims 2 and 12 are objected to for grammatical errors.  Please review the claims and correct.  Examples include “the unexpected and specific extensions to absentee systems is”, “an absentee rates”, “that alert coaches”, “using blood thinners”, “having a heart ailment”.  Applicant should also remove the bolded references to system components.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 11-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 11 recites providing trend data for consideration and use of the trend data to indicate a need for further analysis of social media and for consideration contacting authorities of a potential red flag student.
The specification does not provide an adequate description of how trend data indicates a need or how a red flag is determined.
Claims 12-20 are rejected based on their dependence from rejected claim 11.

Applicant’s Arguments:
Applicant states that any person skilled in that art would use statistics and simple graphs to plot graphs of trend lines without requiring undue experimentation.
This argument is not persuasive as the rejection is not for enablement but for the lack of an adequate disclosure.  The specification has failed to demonstrate how Applicant would use trend data to indicate a need or how a red flag is determined.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 11 recite a database provided by a school nurse with identification of at-risk students who have conditions from diabetes, seizures, ADHD, using blood thinners, and having a heart ailment for secured use by the teachers, the school administrators, sponsors, and coaches.
It is unclear whether a single or all of the listed conditions are required to identify an at-risk student.  For purposes of examination, it will be understood that a single medical condition is required for identification of an at-risk student.
Claims 2-10 and 12-20 are rejected based on their dependence from rejected claims 1 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed invention is directed to an  abstract idea without significantly more. The claim(s) recite(s) communicating real time and interactively exchanging information among the approved parent and/or approved guardian, a group of teachers, and a group of school administrators; choosing and/or creating a file for a child; approving a parent/guardian; reviewing a file of a set of recent absentees and tardiness events for the specific child with a reason code; entering and/or editing the reason code by the teacher or the school administrator for the set of recent absentee or tardiness of the specific child; securely signing by the approved parent and/or the approved guardian for acknowledging absenteeism and other school forms of the specific child; interactively commenting between the approved parent and/or the approved guardian, the group of teachers, and the group of school administrators; monitoring after school and extracurricular activities wherein sponsors and coaches can interact and immediately advise and message the approved parents and/or the approved guardians, and the school teachers and the school administrators of the immediate and real-time location, whereabouts, and presence, as to arrival and duration, of the specific student at such extracurricular activities and providing data to unexpected output system for use by the school districts.
Claim 11 recites the additional limitations of medical permissions for nurses in the treatment of a student and providing tend data for analysis.  These additional limitation are directed to merely providing information for a human user to conduct further analysis.
These limitations recite a process that, under its broadest reasonable interpretation, is a method of organizing human activity long conducted by schools (i.e., monitoring attendance and providing 
This judicial exception is not integrated into a practical application because the computers, a website and a series of smartphones are recited such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, as discussed above, amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The claims are not patent eligible.
In step 2b, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The limitations of using group of computers, a website and a series of smartphones for the communicating are well-known, routine and conventional practices that require no more than a generic computer to perform generic computer functions.  (Please refer to July 2015 Update: Subject Matter Eligibility; page 7 for a listing of computer functions found by the courts to be well-understood, routine and conventional.)
Dependent claims 2-10 and 12-20 do not add “significantly more” to the abstract idea. The dependent claims further recite a method of organizing human activity because they recite further limitations directed to implementing the abstract idea of tracking absenteeism, such as by using a website, telephone, smartphone, email (claims 3-6 and 13-16), descriptive data related to reason codes for absences (claims 7 and 17), receipt of data (claims 9, 10, 19 and 20), providing a signature (claims 8 and 18) and the distribution of absentee information (claims 2 and 12). Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea 
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)).
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions). If applicant amends a claim to add a generic computer or generic computer components and asserts that the claim recites significantly more because the generic computer is 'specially programmed' (as in Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014) (See MPEP 2106.05(b)).
Applicant Arguments:
Applicant appears to argue that the mere presence of computers, a website, and smartphones, with the addition of a database of medical conditions, renders the claims eligible under 101.  Applicant erroneously states that the mere presence of computers, a website, and smartphones was enough to overcome the 101 in the parent case.
This is not accurate.  The parent case (14/835,484) was abandoned while a 101 rejection was present.
The addition of a database with medical conditions does not render the claims patent eligible.  The database is merely a collection of information.  No action is taken on the basis of the information.  No action is forthcoming as a result of the database, therefore it does not render the claims significantly more than the abstract idea, nor does it integrate the abstract idea of monitoring attendance and providing communication within a school environment for stakeholders.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cerve, Kate (“School district to unveil new, improved websites this fall”. McClatchy – Tribune Business News; Washington; 19 July 2010) in view of Graff et al. (US Pub. No. 2013/0024492) in view of Vellayan (US Pub. No. 2009/0183235).
Claims 1, 3, 4, 5, 7, 8: Cerve discloses an absentee reporting system (both existing and new (see title: “new, improved”) that provides a portal means for communicating and exchanging information between school systems and parents, a log-in process, a review file, a manner to enter attendance and an interactive comments capability in real-time. (see pg. 1; para. 2, 3, 5, 7, 8 and 9). Private/government institutions can access the system. (pg. 2; para. 1). Cerve discloses monitoring after school activities wherein sponsors/coaches can interact and advise parents of information. (pg. 1; para. 2: parents keep track of school sponsored events).  The web-based system provides the ability to allow sponsors and coaches to interact.
Cerve does not disclose smartphones, reason codes, a means for securely signing or providing data to unexpected output system for use by the school districts.
Graff, however, discloses a system for attendance monitoring that includes a network computer system that receives information from computers and smartphones. (P[0030]; Fig. 1).  Graff further discloses creating digital signatures (P[0039]) and reason codes  including medical appointment (P[0144]). Graff discloses that the system sends alerts and messages related to attendance (Abstract) in real time (P[0108]).  Further, Graff discloses that users of the system include parents (P[0031-0032]) and that parents notify the school (P[0106] and P[0132]) and excuse absences (P[0105] and P[0115]).  Graff further discloses generating performance metrics and attendance data and ad hoc reports so users can monitor and evaluate performance metrics over time where recipients include students, parents, teachers, administrators, etc. ([0021]) and sending messages to a user such as a superintendent or principal. ([0150]).  The Examiner understands that reports to superintendents would result in use of the data by school districts.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included smartphones, digital signatures, reason codes and 
Cerve/Graff does not disclose a database of medical conditions that reflect students at risk, including diabetes, seizures, ADHD, using blood thinners, and having a heart ailment.
Vellayan, however, discloses [0048] …a school nurse may be granted access to a second block of user information that discloses the same basic identifying data and information about any medical conditions the student may have, e.g. level 2. Further, a school administrator may be granted access to a third block of user information, e.g. level 3, which discloses the basic identifying data, the medical conditions information, and information associated with any related information 46 that was entered by the school.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included student medical condition information for use by a school district, as disclosed by Vellayan in the system disclosed by Cerve/Graff, for the motivation of enabling a nurse to make the appropriate decisions with respect to medical emergencies that a student might encounter.
Furthermore, the Examiner asserts that the data identifying the medical information as including diabetes, seizures, ADHD, using blood thinners, and having a heart ailment is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of medical information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have diabetes, seizures, ADHD, using blood thinners, and having a heart ailment be included in the medical information of Vellayan because the type of medical information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. 
Claims 6 and 10:  Graff, as combined above with Cerve, further discloses email communication. (P[0021] and P[0097]).
Claim 9:  Cerve discloses other institutions including other schools (pg. 1; para. 9) and clubs and activities (pg. 1; para. 2 and 3).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cerve/Graff/Vellayan in view of Argott (US Pub. No. 2009/0148827) in view of Official Notice.
Claim 2:  Graff, as combined above with Cerve, discloses generating performance metrics and attendance data and ad hoc reports so users can monitor and evaluate performance metrics over time where recipients include students, parents, teachers, administrators, etc. ([0021]) and sending messages to a user such as a superintendent or principal. ([0150]).  The Examiner understands that reports to superintendents would result in use of the data by school districts.
Cerve/Graff does not explicitly disclose providing absentee rates, a group alert to teachers in a lounge, a group alert to students in a cafeteria or gymnasium, data to a nurse or data to a counselor.
Argott, however, discloses aggregating and transmitting government-mandated attendance data to a government authority. ([0095]).
The Examiner further takes Official Notice that absentee rates are well-known attendance data and that school districts are government authorities.  The Examiner further takes Official Notice that transmitting an alert to teachers in a lounge or students in a cafeteria or gym is old and well-known.  As Graff discloses electronically sending messages, and it is old and well known that teachers are often located in a lounge and students are often located in a cafeteria or gym, it would be obvious that teachers and students would receive the messages (as disclosed by Graff) in the respective locations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sending reports regarding government mandated attendance data to school districts, as disclosed by Argott in the system disclosed by Cerve/Graff/Vellayan, for the motivation of providing a method of tracking and analyzing absence.
It is further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recognizing that teachers would receive a report in a lounge and students would receive reports in a cafeteria or gym in the system disclosed by Cerve/Graff/Vellayan, for the motivation of providing a method of alerting stakeholders of important attendance information.

Claims 11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cerve/Graff/Vellayan et al. (US Pub. No. 2013/0024492) in view of SchoolDoc.com (retrieved at https://web.archive.org/web/20170421210314/https://www.schooldoc.com/electronic-health-record/).
Claims 11, 13, 14, 15, 16, 17 and 18: Cerve discloses an absentee reporting system (both existing and new (see title: “new, improved”) that provides a portal means for communicating and exchanging information between school systems and parents, a log-in process, a review file, a manner to enter attendance and an interactive comments capability in real-time. (see pg. 1; para. 2, 3, 5, 7, 8 and 9). Private/government institutions can access the system. (pg. 2; para. 1). Cerve discloses monitoring after school activities wherein sponsors/coaches can interact and advise parents of information. (pg. 1; para. 2: parents keep track of school sponsored events).  The web-based system provides the ability to allow sponsors and coaches to interact.
Cerve does not disclose smartphones, reason codes, a means for securely signing or using trend data.
Graff, however, discloses a system for attendance monitoring that includes a network computer system that receives information from computers and smartphones. (P[0030]; Fig. 1).  Graff further discloses creating digital signatures (P[0039]) and reason codes  including medical appointment (P[0144]). Graff discloses that the system sends alerts and messages related to attendance (Abstract) in real time (P[0108]).  Further, Graff discloses that users of the system include parents (P[0031-0032]) and that parents notify the school (P[0106] and P[0132]) and excuse absences (P[0105] and P[0115]).  Graff further discloses using trend data. ([0005]] and [0118]).  The Examiner notes that the intended use of the trend data does not patentably distinguish the system as the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included smartphones, digital signatures, reason codes and reports for use by a school district, as disclosed by Graff in the system disclosed by Cerve, for the motivation of providing a method of tracking and analyzing absence. (Graff; Abstract).
Cerve/Graff does not disclose real-time medical permission from parents to the system.
SchoolDoc.com discloses electronic health records that are completed by parents for use in treating students for medical conditions at school.  The Examiner notes that the intended use of the permission to provide clearance/permission sheets does not patentably distinguish the system as the prior art structure is capable of performing the intended use.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included medical permission from a parent, as disclosed by SchoolDoc.com in the system disclosed by Cerve/Graff, for the motivation of providing a method of ensuring that a child can be cared for, even when the parent is not present.
Cerve/Graff does not disclose a database of medical conditions that reflect students at risk, including diabetes, seizures, ADHD, using blood thinners, and having a heart ailment.
Vellayan, however, discloses [0048] …a school nurse may be granted access to a second block of user information that discloses the same basic identifying data and information about any medical conditions the student may have, e.g. level 2. Further, a school administrator may be granted access to a third block of user information, e.g. level 3, which discloses the basic identifying data, the medical conditions information, and information associated with any related information 46 that was entered by the school.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included student medical condition information for use by a school district, as disclosed by Vellayan in the system disclosed by Cerve/Graff, for the motivation of enabling a nurse to make the appropriate decisions with respect to medical emergencies that a student might encounter.
Furthermore, the Examiner asserts that the data identifying the medical information as including diabetes, seizures, ADHD, using blood thinners, and having a heart ailment is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of medical information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have diabetes, seizures, ADHD, using blood thinners, and having a heart ailment be included in the medical information of Vellayan because the type of medical information being collected does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.
Claim 19:  Cerve discloses other institutions including other schools (pg. 1; para. 9) and clubs and activities (pg. 1; para. 2 and 3).
Claim 20:  Graff, as combined above with Cerve, further discloses email communication. (P[0021] and P[0097]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cerve/Graff/Vellayan /SchoolDoc.com in view of Argott (US Pub. No. 2009/0148827) in view of Official Notice.
Claim 2:  Graff, as combined above with Cerve, discloses generating performance metrics and attendance data and ad hoc reports so users can monitor and evaluate performance metrics over time where recipients include students, parents, teachers, administrators, etc. ([0021]) and sending messages to a user such as a superintendent or principal. ([0150]).  The Examiner understands that reports to superintendents would result in use of the data by school districts.
Cerve/Graff does not explicitly disclose providing absentee rates, a group alert to teachers in a lounge, a group alert to students in a cafeteria or gymnasium, data to a nurse or data to a counselor.
Argott, however, discloses aggregating and transmitting government-mandated attendance data to a government authority. ([0095]).
The Examiner further takes Official Notice that absentee rates are well-known attendance data and that school districts are government authorities.  The Examiner further takes Official Notice that transmitting an alert to teachers in a lounge or students in a cafeteria or gym is old and well-known.  As Graff discloses electronically sending messages, and it is old and well known that teachers are often located in a lounge and students are often located in a cafeteria or gym, it would be obvious that teachers and students would receive the messages (as disclosed by Graff) in the respective locations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included sending reports regarding government mandated attendance data to school districts, as disclosed by Argott in the system disclosed by Cerve/Graff/Vellayan, for the motivation of providing a method of tracking and analyzing absence.
It is further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included recognizing that teachers would receive a report in a lounge and students would receive reports in a cafeteria or gym in the system disclosed by Cerve/Graff/Vellayan, for the motivation of providing a method of alerting stakeholders of important attendance information.

Response to Arguments
Applicant’s arguments, filed December 1, 2021, have been considered.  A new grounds of rejection is presented above with respect to the amendments.
The Examiner is not persuaded by Applicant’s remarks regarding the publication date of SchoolDoc.com.  The instant application was filed August 12, 2019 as a CIP with the additions to the specification regarding the “real-time medical permission from Parents to the Real-Time Absentee System which can be accessed by a school nurse for using the permission and a printer for providing an advance clearance  and permission sheet to treat a student with medical conditions”.  
100 and counselors 90 providing advanced medical release sheets 80 and (red) flag reports 83 from the Interactive and Real-Time Absentee Reporting and Flagging System for Schools, Parents and Other Institutions 30, 30A. Shown here includes the extended and unpredicted use of the systems 30, 30A that go far beyond a simple absentee system or the abstract ideas of some programs. Indicated in these sketches are: an Interactive and Real-Time Absentee Reporting and Flagging System—short form 30; an Interactive and Real-Time Absentee Reporting and Flagging System—long form 30A; an automatic/advance clearance sheets 80 by nurses 100 for absentee sheets or illness sheet that alert coaches and other sponsor plus permit them to seek medical (hospital) care for at risk students [diabetics, seizures, ADHD, blood thinners, heart ailment] but do not violate HIPAA and FERPA since parent/guardian approval was obtained through the absentee system 30, 30A; a printer 81; connected to terminal 82; a computer terminal 82 connected to absentee system 30, 30A; a counselor (red) flag report 83 based on other data in the absentee system 30, 30A; a teacher lounge 83; a counselor 95; a detective, FBI, and local authorities 97; and a nurse 100. This providing of the real-time medical permission from Parents available now in the Real-Time Absentee System can be accessed by the nurses. The nurses then extend the use of the data and use the permission with a printer for providing an advance clearance/permission sheets to coaches and after school event sponsors. This allows the coaches and sponsors to treat a student with certain medical conditions without delay and save time to get the student the needed medical attention immediately. The combination of the data from the Interactive and Real-Time Absentee Reporting and Flagging System and the providing coaches and sponsors the advanced clearance sheets is an unexpected and specific extension beyond absentee systems of the past. The use of the Interactive and Real-Time Absentee Reporting and Flagging System provides medical condition data to permit immediate help for the students if needed. The combination of the Interactive and Real-Time Absentee Reporting and Flagging System and printer by the nurse integrates the absentee system into a practical application unforeseen or expected by the absentee system on its own.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIELLE A MCCORMICK whose telephone number is (571)270-1828.  The examiner can normally be reached on M-F: 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-270-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629